   Case: 1:18-cv-03989 Document #: 38-1 Filed: 01/08/20 Page 1 of 2 PageID #:433




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JOHN SCATCHELL,                                       )
                                                      )
               Plaintiff,                             ) Case No. 18-cv-3989
                                                      )
       vs.                                            )
                                                      ) Honorable Charles R. Norgle, Sr
VILLAGE OF MELROSE PARK,                              )
RONALD M SERPICO, SAM C. PITASSI,                     ) Honorable Michael T. Mason
MICHAEL CASTELLAN, and                                )
STEVE ROGOWSKI                                        ) JURY TRIAL DEMANDED
                                                      )
               Defendants.                            )

                            HIPAA QUALIFIED PROTECTIVE ORDER

       THIS MATTER COMING ON TO BE HEARD on the Motion of Defendants, due notice
having been given and the Court being fully advised in the premises:

       IT IS HEREBY ORDERED:

        1.    The current parties, their attorneys, and future parties and their attorneys are
hereby authorized to receive, subpoena, and transmit protected health information pertaining to
Plaintiff JOHN J. SCATCHELL SR., to the extent and subject to the conditions outlined herein.

         2.      For the purposes of this Qualified Protective Order, “protected health
information” or “PHI” shall have the same definition as set forth in 45 CFR 164.501, which
includes, but is not limited to, health information, including demographic information, relating to
either: (a) the past, present, or future physical or mental condition of an individual, (b) the
provision of health care to an individual, or (c) the payment for care provided to an individual
which identifies the individual or which reasonably could be expected to identify the individual.

        3.      All “covered entities” (as defined by 45 CFR 164.103) are hereby authorized to
disclose PHI pertaining to Plaintiff JOHN J. SCATCHELL SR., to all attorneys now of record in
this matter or who may become of record in the record in the future in this litigation. This
authorization includes but is not limited to any and all mental health records, psychological and
psychiatric records and records otherwise containing sensitive or private confidential information
related to mental health, including, but not limited to, substance abuse counseling and treatment
information.

         4.     The parties and their attorneys shall be permitted to use the PHI of Plaintiff JOHN
J. SCATCHELL SR., in any manner which is reasonably connected with the above-captioned
litigation. This includes, but is not limited to, disclosure to the parties, their attorneys of record,




                                            EXHIBIT A
   Case: 1:18-cv-03989 Document #: 38-1 Filed: 01/08/20 Page 2 of 2 PageID #:434




the attorneys’ firms (attorneys, support staff, and agents), the parties’ insurers, experts,
consultants, court personnel, court reporters, copy services, trial consultants, jurors, venire
members, and any other entity involved in this litigation. The parties may designate any PHI as
confidential material pursuant to a Protective Order under Federal Rule of Civil Procedure 26(c).
The parties shall use the model confidentiality order developed by the Northern District of
Illinois.

       5.     At the conclusion of the litigation, any person or entity in possession of PHI
received pursuant to paragraph 4 of this Order, shall destroy any and all copies of PHI in their
possession.

       6.       This Order shall not control or limit the use of PHI pertaining to Plaintiff JOHN J.
SCATCHELL SR., which any party or any party’s attorney receives from a source other than a
covered entity.

        7.     Nothing in this Order authorizes Defendants’ counsel to obtain medical records or
information through a means other than formal discovery requests, subpoena depositions, via
patient authorizations, or through attorney-client communications. Similarly, nothing in this
Order relieves any party from complying with the requirements of the AIDS Confidentiality Act,
410 ILCS 305/1, et seq. 42 USC 290dd–3 and 290ee–3 and 42 CFR Part 2.

       8.      Plaintiff JOHN J. SCATCHELL SR. is hereby ordered to sign any medical or
mental health authorization release form that may be required of any covered entity that
possesses PHI.

               IT IS SO ORDERED THIS _______ DAY OF _______________, 2020.

                                              Entered:




                                              Judge ___________________________




                                                 2
